Case 1:18-cr-00041-DLC Document 506 Filed 07/30/21 Page 1 of 1
Case 1:18-cr-00041-DLC Document 505 Filed 07/28/21 Page i1of1

O’NEILL / HASSEN Attormeys at Law

July 28, 2021
VIA ECF and Email
Honorable Denise L. Cote
United States District Judge
Southern District of New York

500 Pearl St
New York, NY 10007

RE: United States v. Sean Jones, 18 Cr. 41 (DLC)
Dear Judge Cote:

I represent Sean Jones in the above-captioned matter for the purposes of making a
petition for a writ of habeas corpus and/or an application for compassionate release. I am
writing to inform the Court that after consultation with Mr. Jones we have decided net to
file a motion for compassionate release or a writ of habeas corpus. | am hereby
withdrawing these applications on behalf of Mr. Jones. I thank the Court for its attention
to this matter.

Respectfully submitted,
/s/

Grainne E, O’ Neill
Attorney for Sean Jones

Cc: AUSA Justin Rodriguez (via ECF and Email)

So clon
AA
yp

  

1/ P (648) 808-0997 4/ www.oandh.net
2 / F (212) 203-1858 5S / 25 Eighth Ave, Suite C, Brooklyn, NY 11217

3/ grainne@oandh.net 6 / 9213 2082 E6FO 93EA 0673 EA3O C7EB 7E03 1818 82FA

 
